        Case 4:82-cv-00866-DPM Document 5726 Filed 12/29/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                          PLAINTIFF

V.                                   NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                           DEFENDANTS

EMILY McCLENDON, ET AL.                                                         INTERVENORS


                  DECEMBER 31, 2020 FACILITIES STATUS REPORT

       Pulaski County Special School District for its updated report to the Court states:

       To the extent that previous subheadings are not apropos to this report, because there is no

new information to report as regards to them, they are not being repeated.

                                     PROGRESS REPORT

                                       Mills High School

       1.      In past status reports PCSSD has provided updates on potential new facilities to

house the Driven program and/or the ROTC program at Mills. PCSSD’s general position on its

facilities spending is set out in its Brief in Support of its Motion for Unitary Status (Doc. 5622,

pp. 47-55), and its Brief in Support of its Motion in Limine on Facilities (Doc. 5620). To

summarize, the parties had an agreement over a stipulation that was to “make PCSSD fully

constitutional” upon the construction of a new Mills High School for $50 million and the

conversion of Mills Middle School for $5 million (Doc. 5084, pp. 3-4). Ms. Powell commented

on this stipulation. (Doc. 5087). The Court approved this stipulation. (Doc. 5091). At trial,

PCSSD offered argument and evidence to defend its reliance on the joint stipulation and prove

that it had followed through on its end of the bargain. The construction of a facility for the




                                                1
        Case 4:82-cv-00866-DPM Document 5726 Filed 12/29/20 Page 2 of 3




Driven program and/or the ROTC program was not a part of the facilities stipulation, so the

Intervenors lack a basis upon which to insist on any particular action with regard to those

projects. See (Doc. 5084).

       2.      To the extent that these construction projects are nonetheless undertaken, and

subject to the understanding that they are projects above and beyond the action required by the

joint stipulation, of course PCSSD must keep the Court appraised of progress until declared

unitary. However, such progress is on hold in anticipation of the Court’s upcoming ruling on

facilities. In the event that the Court declares PCSSD to be unitary on facilities, which it should,

then PCSSD will be free to turn its attention anew to the possible construction of a facility to

house the Driven program and/or the ROTC program at Mills High. This potential expenditure

on facilities may be considered alongside the facilities expenditures in other parts of the district.

See comparison of facility construction projects since the implementation of Plan 2000, attached

hereto as Exhibit 1. However, in the event that the Court does not declare PCSSD to be unitary

on facilities, and instead orders funds spent on certain other facilities projects which at this time

the Court may know but the parties do not, then a new facility for the Driven program and the

ROTC program would understandably be demoted on the priority list. This is due to the

necessary reason that anything the Court orders is a higher priority than something that the Court

does not order. Especially in light of the financial conditions outlined in PCSSD’s Special Status

Report (Doc. 5723), and because PCSSD anticipates a ruling on its facilities case in the coming

months, at this time PCSSD simply cannot obligate funds to a new facility to house the Driven

and/or ROTC programs at Mills.




                                                 2
        Case 4:82-cv-00866-DPM Document 5726 Filed 12/29/20 Page 3 of 3




                                    Sylvan Hills High School

       3.      Consistent progress has been made on the performing arts center and the

multipurpose arena. See Field Report, attached here to as Exhibit 2.

       4.      Good progress is also being made on the exterior site and landscaping.

                                    Robinson Middle School

       5.      Construction of the new sewer plant will start soon.

                                          Future Reports

       Unless the Court directs otherwise, PCSSD proposes to utilize the same reporting format

as this and the previous reports.

                                             Devin R. Bates (2016184)
                                             M. Samuel Jones III (76060)
                                             Amanda G. Orcutt (2019102)
                                             MITCHELL, WILLIAMS, SELIG,
                                               GATES & WOODYARD, P.L.L.C.
                                             425 West Capitol Avenue, Suite 1800
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 688-8800
                                             Facsimile: (501) 688-8807
                                             sjones@mwlaw.com
                                             dbates@mwlaw.com

                                             and

                                             Jay Bequette
                                             Cody Kees
                                             Bequette Billingsley & Kees, P.A.
                                             425 West Capitol Ave., Suite 3200
                                             Little Rock, Arkansas 72201
                                             Telephone: (501) 374-1107
                                             Facsimile: (501) 374-5092
                                             Mobile: (501 590-4500
                                             jbequette@bbpalaw.com
                                             ckees@bbpalaw.com

                                             Attorneys for Pulaski County Special
                                             School District




                                                3
